 



Exhibit 10.1
FIRST AMENDMENT AND WAIVER
     FIRST AMENDMENT AND WAIVER, dated as of February 20, 2008 (this “First
Amendment”), to the Five-Year Credit Agreement, dated as of October 13, 2004 (as
amended, supplemented or otherwise modified, the “Credit Agreement”), among LIZ
CLAIBORNE, INC., a Delaware corporation (the “Borrower”), the lenders party
thereto (the “Lenders”), BANK OF AMERICA, N.A., CITIBANK, N.A., SUNTRUST BANK
and WACHOVIA BANK, NATIONAL ASSOCIATION, as syndication agents (the “Syndication
Agents”), and JPMORGAN CHASE BANK, as administrative agent (the “Administrative
Agent”).
W I T N E S S E T H:
     WHEREAS, the Borrower, the Lenders, the Syndication Agents and the
Administrative Agent are parties to the Credit Agreement;
     WHEREAS, the Borrower has requested certain amendments to the Credit
Agreement as set forth herein; and
     WHEREAS, the Required Lenders have consented to the requested amendments as
set forth herein;
     NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
Defined Terms. Unless otherwise defined herein, capitalized terms used herein
which are defined in the Credit Agreement are used herein as therein defined.
Amendments to Section 1.01. Section 1.01 of the Credit Agreement is hereby
amended as follows:
          (a) by deleting “and” immediately before “(f)” and inserting “and
(g) cash restructuring charges, provided, that the amounts referred to in this
clause (g) shall not, in the aggregate, exceed $60,000,000 for any period of
four fiscal quarters of the Borrower commencing after the date of this First
Amendment,” immediately before “and minus,” in the definition of “Consolidated
EBITDA”;
          (b) by inserting the following definition in appropriate alphabetical
order:
          “First Amendment: the First Amendment, dated as of February 20, 2008,
to this Agreement.”; and
          (c) by inserting the following definition in appropriate alphabetical
order:

 



--------------------------------------------------------------------------------



 



          “First Amendment Effective Date: as defined in the First Amendment.”.
Amendment to Section 7.01. Section 7.01 is hereby amended as follows:
          (a) by deleting from paragraph (b) “2.50” and inserting in lieu
thereof, “2.00”.
Waivers of Credit Agreement. The Required Lenders waive any Default or Event of
Default which may arise under paragraph (e) of Section 8 of the Credit Agreement
for any non-compliance by the Borrower with Section 7.01(b) of the Credit
Agreement for the fiscal year ended December 29, 2007 so long as the Borrower
would have been in compliance with Section 7.01(b) for such fiscal year if this
First Amendment had then been effective.
Conditions to Effectiveness of this Amendment. This First Amendment shall become
effective on and as of the date (such date the “First Amendment Effective Date”)
of the execution and delivery of this First Amendment by the Borrower, the
Administrative Agent and the Required Lenders.
Miscellaneous.
          (a) Representation and Warranties. The Borrower hereby represents that
as of the First Amendment Effective Date each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents is true
and correct in all material respects as if made on and as of such date (it being
understood and agreed that any representation or warranty that by its terms is
made as of a specific date shall be required to be true and correct in all
material respects only as of such specified date), and no Default or Event of
Default has occurred and is continuing after giving effect to the amendments
contemplated herein.
          (b) Effect. Except as expressly amended hereby, all of the
representations, warranties, terms, covenants and conditions of the Loan
Documents shall remain unamended and not waived and shall continue to be in full
force and effect.
          (c) Counterparts. This First Amendment may be executed by one or more
of the parties to this First Amendment on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. A set of the copies of this First Amendment signed by
all the parties shall be lodged with the Borrower and the Administrative Agent.
          (d) Severability. Any provision of this First Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          (e) Integration. This First Amendment and the other Loan Documents
represent the agreement of the Loan Parties, the Administrative Agent and the
Lenders with

 



--------------------------------------------------------------------------------



 



respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.
          (f) GOVERNING LAW. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

            LIZ CLAIBORNE, INC.
      By:   /s/Robert J. Vill         Name:   Robert J. Vill        Title:  
Vice President - Finance and Treasurer        JPMORGAN CHASE BANK, as
Administrative
Agent and a Lender
      By:   /s/ Jules Panno         Name:   Jules Panno        Title:   Vice
President        BANK OF AMERICA, N.A., as Syndication Agent
and a Lender
      By:   /s/ Thomas Kainamura         Name:   Thomas Kainamura       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            CITIBANK, N.A., as Syndication Agent and a
Lender
      By:   /s/ James M. Buchanan         Name:   James M. Buchanan        
Title:   Vice President        SUNTRUST BANK, as Syndication Agent and a
Lender
      By:   /s/ Michael J. Vegh         Name:   Michael J. Vegh         Title:  
Vice President        WACHOVIA BANK, NATIONAL
ASSOCIATION, as Syndication Agent and a Lender
      By:   /s/ Susan T. Gallagher         Name:   Susan T. Gallagher        
Title:   Vice President        COMERICA BANK, as Lender
      By:   /s/ Sarah R. West         Name:   Sarah R. West         Title:  
Assistant Vice President   

 



--------------------------------------------------------------------------------



 



         

            GE ARTESIA BANK, as Lender
      By:   /s/ GE ARTESIA BANK [signature illegible]               By:   /s/
Timothy Streb         Name:   Timothy Streb        Title:   Managing Director,
Fortis              By:   /s/ Gill Dickson         Name:   Gill Dickson       
Title:   Director, Fortis        HSBC BANK USA, N.A., as Lender
      By:   /s/ Scott Dunlop         Name:   Scott Dunlop         Title:   Vice
President        HUNTINGTON NATIONAL BANK, as Lender
      By:   /s/ John M. Luehmann         Name:   John M. Luehmann        
Title:   Vice President        ING BANK NV, as Lender
      By:   /s/ Peter Rolls         Name:   Peter Rolls        Title:   Global
Head, Transaction Management - Election              By:   /s/ W.P. DeVries    
    Name:   W.P. DeVries         Title:   Vice President Consumer Goods   

 



--------------------------------------------------------------------------------



 



         

            ISRAEL DISCOUNT BANK OF NEW YORK, as
Lender
      By:   /s/ James M. Morton         Name:   James M. Morton         Title:  
First Vice President              By:   /s/ David Herzog         Name:   David
Herzog         Title:   First Vice President        THE BANK OF NEW YORK, as
Lender
      By:   /s/ David B. Wirl         Name:   David B. Wirl         Title:  
Vice President        THE BANK OF TOKYO — MITSUBISHI UFJ,
LTD., A NEW YORK BRANCH, as Lender
      By:   /s/ Lillian Kim         Name:   Lillian Kim        Title:  
Authorized Signatory        UNION BANK OF CALIFORNIA, N.A., as Lender
      By:   /s/ Ching Lim         Name:   Ching Lim         Title:   Vice
President        US BANK, N.A., as Lender
      By:   /s/ Francis W. Josephie         Vice President            

 